1    KELLY BABINEAU (CA State Bar #190418)
2
     The Law Office of Kelly Babineau
     455 Capitol Mall, Suite 801
3    Sacramento, CA 95814
     Tel:(916) 442-4948
4
     Fax: (916) 492-2909
5    kbabineau@klblawoffice.net
6
     Attorney for KAREN LEE
7

8

9                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:09-CR-0438WBS
                      Plaintiff,       )
12                                     ) STIPULATION AND
           v.                          ) [PROPOSED] FINDINGS AND ORDER
13
                                       ) TO CONTINUE STATUS CONFERENCE
14                                     ) UNDER SPEEDY TRIAL ACT
     DICKSON HUNG, and                 )
15
     KAREN LEE                         )
16                                     ) Date: May 6, 2019
                      Defendants.      ) Time: 9:00 a.m.
17
     __________________________________) Judge: Hon. William B. Shubb
18
                                        STIPULATION
19

20
       1. By previous order, this matter was set for status on February 19, 2019.

21     2. By this stipulation, defendants now move to continue the status conference until
22
          May 6, 2019, and to exclude time between February 19, 2019 and May 6, 2019,
23
          under Local Code T4.
24

25     3. The parties agree and stipulate, and request that the Court find the following:
26
              a. The government produced discovery associated with this case. The
27
                 discovery thus far consists of over 43,000 pages, that have been provided
28




                                               -1-
1       to counsel. In addition, the government has also made physical evidence
2
        available for review, which includes several hard drives that were seized
3
        during the service of the search warrants.
4

5    b. Counsel for the Karen Lee was appointed on January 31, 2019 and has just
6
        begun her review of the discovery in this case. Counsel for defendants are
7
        still reviewing discovery, meeting with respective clients, investigating
8

9       information and negotiating various possible resolutions in this case.

10   c. Counsel for defendants believe that failure to grant the above-requested
11
        continuance would deny counsel the reasonable time necessary for
12

13
        effective preparation, taking into account the exercise of due diligence.

14   d. The government does not object to the continuance.
15
     e. Based upon the above-stated facts, the ends of justice served by continuing
16
        the case as requested outweigh the interest of the public and the defendant
17

18      in a trial within the original date prescribed by the Speedy Trial Act.
19   f. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
20
        § 3161, et seq., within which trial must commence, the time period of
21

22
        February 19, 2019, to May 6, 2019, inclusive, is deemed excludable

23      pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it
24
        results from a continuance granted by the Court at defendants’ request on
25
        the basis of the Court’s finding that the ends of justice served by taking
26

27      such action outweigh the best interest of the public and the defendant in a
28
        speedy trial.


                                      -2-
1       4. Nothing in this stipulation and order shall preclude a finding that other provision
2
           of the Speedy Trial Act dictate that additional time periods are excludable from
3
           the period within which a trial must commence.
4

5

6
     IT IS SO STIPULATED.
7

8
     Dated: February 19, 2019                         Respectfully submitted,
9

10                                                    /s/ Kelly Babineau
                                                      KELLY BABINEAU
11                                                    Attorney for Karen Lee
12

13   Dated: February 19, 2019                         /s/ Michael Hansen
14
                                                      MICHAEL HANSEN
                                                      Attorney for Dickson Hung
15

16
     Dated: April 14, 2017                            /s/ Heiko Coppola
17                                                    HEIKO COPPOLA
                                                      Assistant U.S. Attorney
18

19
                                    FINDINGS AND ORDER
20

21
           IT IS SO FOUND AND ORDERED.
22
     Dated: February 20, 2019
23

24

25

26

27

28




                                                -3-
